Citation Nr: 0414776	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  95-40 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
July 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The veteran was scheduled for a hearing at the RO 
before a Veterans Law Judge in May 1999, but failed to report 
and did not request that the hearing be rescheduled.  
Therefore, the Board believes all due process requirements 
were met with regard to his hearing request.  In a July 1999 
decision, the Board, in pertinent part, remanded the 
veteran's claim for service connection for substance abuse to 
the RO for further evidentiary development.


FINDINGS OF FACT

1.  Service medical records are negative for a diagnosis of 
chronic alcoholism or drug abuse.

2.  Service department records include findings of a July 
1988 Discharge Board which indicates that a January 1988 
urinalysis test was positive for marijuana, for which the 
veteran received a general officer's administrative 
reprimand.  His unit commander recommended separation from 
service based upon commission of a serious offense, with 
characterization of service as under honorable conditions.  
The Discharge Board recommended that the veteran receive a 
general discharge certificate.

3.  Direct service connection for substance abuse, for the 
purpose of VA compensation, is precluded by law.

4.  The competent and objective medical evidence of record 
does not demonstrate that the veteran's claimed substance 
abuse disorder is proximately due to or the result of a 
service-connected disability.


CONCLUSION OF LAW

Service connection is not warranted for a substance abuse 
disorder.  38 U.S.C.A. §§ 101, 105, 1131, 5100-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are not referable to complaints of, 
or treatment for, drug or alcohol abuse.  

The veteran's service personnel record (on DA Form 201) shows 
he was discharged from service in July 1988, under honorable 
conditions.  According to records associated with a July 1988 
Discharge Board, on January 19, 1988, the veteran used 
marijuana, for which he received a reduction in rank, 
forfeiture of pay, a six-month suspension, and forty-five 
days of extra duty.  He received a general officer's 
administrative reprimand for positive urinalysis for 
marijuana.  The Discharge Board records reflect that the 
veteran's unit commander recommended separation from service 
based upon commission of a serious offense, with 
characterization of service as under honorable conditions.  
The Discharge Board recommended that the veteran receive a 
general discharge certificate.

Post-service medical records reflect that a June 1994 VA 
clinical record indicates that the veteran was alcohol 
dependent.  Further, the veteran was privately hospitalized 
for treatment of substance abuse in September 1994.

VA hospitalized the veteran from October to November 1994 
after private hospital detoxification.  He gave 22-year 
history of drinking and drug use, consuming up to a half case 
of beer daily, or a half pint of gin.  He said he also smoked 
marijuana every two or three months, and used two bags of 
heroin a day by snorting.  It was noted that the veteran's 
urine in service was positive for cannabis at one time.  
Discharge diagnoses included alcohol dependence and 
detoxification, and cocaine and heroin dependence.  

In November 1994, the RO received the veteran's original 
application for service connection for alcohol and drug 
abuse.

The veteran was privately hospitalized in July 1995 for 
treatment of heroin abuse and dependence, and alcohol and 
cocaine abuse.  The medical records indicate that he had 
snorted heroin daily for the past 5 years.  He was drinking 
alcohol 4 times a week for the past 20 years, and snorting 
cocaine once a month intermittently for the past 10 years.

In December 1995, VA hospitalized the veteran for 
detoxification and rehabilitation, at which time he admitted 
to a 23-year history of drinking and drug problems.  It was 
noted that the veteran consumed up to a pint of gin or 9 cans 
of beer daily.  He used a bag of heroin daily, and cocaine.  
He admitted to drinking and drug use in service, and was 
positive for cannabis.  He had undergone an alcohol cessation 
program at a VA medical facility in October 1994, and his 
longest period of abstinence was nine months, through Alcohol 
Anonymous.  A family history of substance abuse was noted.  

VA hospitalized the veteran from June to July 1996 for 
treatment of opioid dependence, at which time alcohol 
dependence was also noted.  Thereafter, VA admitted him to 
the Domiciliary from July 1996 to January 1997.  The 
discharge summary notes that the veteran completed a 21-day 
Drug Rehabilitation Program, was homeless and unemployed, and 
needed assistance and time to resolve his difficulties and 
work on maintaining sobriety. 

In a signed March 2001 authorization and release of medical 
records, the veteran reported that he was forced out of 
service with a general discharge and that marijuana was shown 
by urinalysis, but underlying problems were not treated.  He 
indicated that divorce had followed separation and transition 
to society, with adjustment to separation from his children.  
He evidently had gone through another divorce due to military 
lifestyle, and indicated that he needed treatment.  

In written statements from the veteran's accredited service 
representative received in March 2004 and May 2004, it was 
contended that the veteran's current condition is directly 
related to service.  In May 2004, the representative said the 
veteran was separated from service primarily for his 
substance abuse problem, which should be viewed as a medical 
condition as opposed to willful misconduct. 

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In November 2003, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed May 1995 SOC and SSOCs 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and that the 
SOC and SSOCs issued by the RO clarified what evidence would 
be required to establish a service connection.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the November 2003 SSOC contained the new duty-to-assist 
regulations codified at 38 C.F.R. § 3.102 and 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.  
Service connection is also warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for compensation claims filed after October 
31, 1990, the result of his or her abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a).

The simple drinking of an alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities that are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. § 
3.301(c)(2).  "Alcohol abuse" means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to the user.  38 C.F.R. 
§ 3.301(d); see also VAOPGCPREC 7-99.  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities that are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where the 
use of drugs, or addiction thereto, results from a service- 
connected disability, it will not be considered of misconduct 
origin. 38 C.F.R. § 3.301(c)(3).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  (1) It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  (2) Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  (3) Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.

From June 25, 2001, to March 21, 2002, the Board imposed a 
temporary stay on the adjudication of claims for compensation 
based upon disabilities related to alcohol and/or drug abuse, 
claimed either as secondary to, or as a symptom of, a 
service-connected disability, pending final resolution by the 
United States Court of Appeals for the Federal Circuit (CAFC) 
of Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The 
Allen decision held that statute precludes disability 
compensation "if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs" for (1) 
primary alcohol abuse disabilities, i.e., an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess; and (2) for secondary disabilities, such 
as cirrhosis of the liver, that result from primary alcohol 
abuse.  Id. at 1375.  It does not preclude an appellant from 
receiving disability compensation for substance-abuse 
disability that arises secondarily from service-connected 
disability, or from using substance-abuse disability as 
evidence of increased severity of service-connected 
disability.  Id. at 1376.  The Allen decision explicitly 
overruled prior decisions on this subject from the United 
States Court of Appeals for Veterans Claims (CAVC), including 
in particular Barela v. West, 11 Vet. App. 280 (1998).  The 
Allen decision also appeared to overrule, either in total or 
in part, two precedent opinions issued by the VA General 
Counsel, including VAOPGCPREC 2-98 and VAOPGCPREC 7-99.

Following the issuance of Allen, the Department of Justice 
filed with the CAFC a petition for panel rehearing and for 
rehearing en banc.  In a closely divided decision, those 
petitions for rehearing were denied by the CAFC.  See Allen 
v. Principi, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).  
The Department of Justice decided against attempting to 
obtain further review of Allen before the United States 
Supreme Court.

As previously alluded to, by his claim received in November 
1994 and evidence associated with the claims file, the 
veteran and his representative have stated that he had a 
substance abuse problem which caused him to use marijuana in 
service, and which he attributed to a medical condition.  He 
contends that he has a substance-related disorder as a result 
of his military service.  However, according to clinical 
histories he provided when admitted to VA detoxification 
programs in 1994 and 1995, he had more than a 20-year history 
of alcohol and drug use, and his substance use pre-dated his 
entry into service.  The veteran appears to maintain that 
there were untreated "underlying issues" in service.  

While service medical records are not indicative of 
complaints or diagnosis of, or treatment for, substance 
abuse, a service department record documents a January 1988 
positive urinalysis test for marijuana use.  Nevertheless, 
service connection in this regard is prohibited.  VA's 
General Counsel has concluded that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs (a substance abuse disability) is 
precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99; see also VAOPGCPREC 
2-98.  That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 
508, § 8052, 104 Stat. 1388, 1388-351, amended the statute 
governing line-of-duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  However, secondary service connection can be granted 
for alcohol or drug abuse.  See, e.g., Barela v. West, 11 
Vet. App. 280 (1998); VAOPGCPREC 2-97; see also Allen v. 
Principi, supra.

The appellant's claim for direct service connection for an 
alcohol or drug related disorder must be denied.  The 
appellant filed this claim in 1994, and the law clearly 
states that service connection may not be established on a 
direct basis for a disease or injury that results from a 
claimant's abuse of alcohol or drugs for claims filed after 
October 31, 1990.  In a case where the law is dispositive of 
a claim on appeal, the claim should be denied because of lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  There is a lack of entitlement under the 
law to direct service connection for a substance-abuse-
related disorder, and the Board does not have the authority 
to grant the appellant's claim.

The veteran has not alleged that his substance abuse 
disability arose from other than voluntary drinking or 
alcohol abuse.  Thus, service connection in this regard is 
not warranted.  As stated above, service connection may also 
be granted for in-service aggravation of a pre-existing 
disability.  See 38 C.F.R. § 3.306 (2003).  However, there is 
no competent medical evidence of aggravation, in service, of 
a substance abuse problem.  Id.

As also noted above, service connection may be established on 
a secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the veteran's only service-connected disability 
is a right hand scar, evaluated as 10 percent disabling, and 
he has not contended that this disability caused or 
contributed to his alcohol or drug-related disorder.  The 
provisions of 38 C.F.R. § 3.310 apply only to service 
connection for secondary disabilities caused by a service-
connected disability.  Thus, the Board concludes that there 
is no legal basis for entitlement to secondary service 
connection because the appellant has not alleged, and there 
is no competent medical evidence to show, that his service-
connected right hand scar caused the claimed substance abuse-
related disorder.

Again, the application of the law to the facts is 
dispositive, and the appeal must be denied because there is 
no entitlement under the law to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. at 429-30; see also 38 U.S.C.A. 
§§ 101, 105; 38 C.F.R. §§ 3.303, 3.301.


ORDER

Service connection for substance abuse is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



